Citation Nr: 1045754	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a burn 
injury to the face and hands.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), and 
to include as secondary to the burn injury residuals service 
connection claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  The Veteran and his spouse 
testified at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge in August 2010.  Transcripts of those 
proceedings are of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that he sustained a burn injury to his face 
and hands during service.  He maintains that he was burned by a 
gasoline fire while working on an armored personnel carrier at 
Fort Hood, Texas, in 1954 or 1955, and that he was hospitalized 
for an extended period of time at Fort Hood Hospital.  (The Board 
notes for the record that Fort Hood Hospital was replaced in 1965 
by Darnall Army Community Hospital.)  The Veteran contends that 
he is entitled to service connection for the residuals of this 
in-service burn injury, to include arthritis in his hands.  He 
also asserts that he is entitled to service connection for an 
acquired psychiatric disability because it developed as a result 
of the in-service injury.

The Veteran's service treatment records are unavailable and are 
presumed to have been destroyed in 1973 in a fire at the National 
Personnel Records Center in St. Louis, Missouri.  In cases 
involving missing or unavailable service treatment records, VA is 
under a heightened duty to assist Veterans with respect to the 
processing of their claims.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record reflects that the RO made several attempts to obtain 
records other than the Veteran's service treatment records to 
substantiate his account of the in-service burn injury.  However, 
the RO's attempts were unsuccessful.  The NPRC indicated that no 
reports from the U.S. Army Office of the Surgeon General (SGO) 
had been located and that any clinical reports of in-service 
hospitalization would have been destroyed along with the 
Veteran's other records in the fire.  In addition, the Veteran 
reported in August 2010 that his own attempts to locate witnesses 
to his injury had been unsuccessful.

Despite the absence of corroborating service treatment records, 
the Board finds the Veteran's statements and testimony regarding 
his in-service burn injury to be competent and credible.  The 
Veteran is competent to report his personal experiences.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also, 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, his 
account of the in-service injury is consistent with the available 
evidence of record.  The Veteran's DD Form 214 confirms that he 
was assigned to an armored infantry battalion and stationed at 
Fort Hood, Texas.  In addition, definite discoloration of the 
Veteran's face and forearms was noted during the August 2010 
hearing.  Finally, the Board notes that the Veteran has provided 
detailed and consistent descriptions of the in-service burn 
injury in his hearing testimony and written statements.

The post-service medical evidence of record includes VA and 
private treatment records dated from March 2000 to August 2010.  
A November 2004 VA dermatology note reflects that physical 
examination of the Veteran's forearms and face revealed 
erythematous, scaly, non-indurated papules.  It is unclear 
whether these papules are the residuals of a burn injury, but the 
Board notes that their location matches the location described by 
the Veteran for the injury he sustained in service.  In addition, 
a May 2007 VA psychology note reflects a diagnostic impression of 
anxiety disorder, not otherwise specified, and indicates that the 
Veteran was provided with psycho-education on PTSD, anxiety, and 
panic attacks.  Finally, an August 2010 private treatment record 
notes the Veteran's report of his in-service burn injury and 
reflects a diagnostic assessment of primary localized 
osteoarthritis of the left hand.

The Veteran has not been afforded a VA examination in response to 
his claims.  Since the Board finds that he did indeed sustain an 
in-service burn injury, and that the Veteran may have a current 
skin disorder, osteoarthritis of the left hand, and an acquired 
psychiatric disorder that may be related to the in-service 
injury, the Board finds that the Veteran must be afforded a VA 
examination to determine the nature and etiology of his claimed 
burn injury residuals, to include osteoarthritis, and his claimed 
acquired psychiatric disability, to include PTSD.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examiner must 
determine the nature and etiology of any burn injury residuals 
and psychiatric disabilities diagnosed on examination.

In addition, the Board notes that the only VA treatment records 
associated with the claims file are dated from March 2004 to July 
2007.  At the August 2010 hearing, the Veteran testified that he 
first received treatment from VA in 2000 and that he has received 
his treatment at the VA medical facilities in Tampa, Florida, and 
in Lakeland, Florida.  Since these outstanding records may be 
pertinent to the Veteran's claims, VA must obtain them.  See 
38 C.F.R. § 3.159(c)(2) (2010).



Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all VA treatment records dating from January 
2000 to the present related to treatment 
received for the Veteran's face, hands, and 
any acquired psychiatric disorder, to include 
all records of treatment received at the VA 
medical facilities in Tampa, Florida, and 
Lakeland, Florida.

2.  Schedule the Veteran for a VA 
dermatological examination to determine the 
nature and etiology of any residuals of a 
burn injury to his face and hands.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests, if any, should be performed.

As part of the examination, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent or better probability) 
that any burn injury residual diagnosed on 
examination, or the osteoarthritis of the 
Veteran's left hand, is etiologically related 
to an event, injury, or disease in service, 
to include the in-service burn injury 
described by the Veteran.  For purposes of 
providing the requested opinion, and given 
the absence of the Veteran's service 
treatment records, the examiner is directed 
to assume that the Veteran's description of 
his in-service burn injury is credible.

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

3.  Then, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
psychiatric disability, to include both PTSD 
and non-PTSD psychiatric disabilities.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests, if any, should be performed.

As part of the examination, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent or better probability) 
that PTSD or any other diagnosed psychiatric 
condition is etiologically related to an 
event, injury, or disease in service, to 
include the in-service burn injury described 
by the Veteran.  For purposes of providing 
the requested opinion, and given the absence 
of the Veteran's service treatment records, 
the examiner is directed to assume that the 
Veteran's description of his in-service burn 
injury is credible.

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

4.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claims for service connection based on a de 
novo review of the record.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 


